Citation Nr: 0308261	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than February 23, 
1993, for the payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to July 1964 
and from July 1967 to August 1970.  He died on February [redacted], 
1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.  In her 
substantive appeal received in July 2002, the appellant 
requested that she be scheduled for a hearing before a 
Veterans Law Judge at the RO.  However, she withdrew her 
request for a hearing in August 2002.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1994.

2.  By rating action dated in June 1994, for the purpose of 
accrued benefits, the RO granted entitlement to service 
connection for multiple myeloma with hypertension and end 
stage renal failure, evaluated as 100 percent disabling from 
August 2, 1988.  

3.  As a result of the RO's June 1994 rating action, the 
appellant was granted periodic monetary benefits under VA 
laws to which the veteran was entitled and which were due and 
unpaid for a period not to exceed one year prior to the 
veteran's last date of entitlement.  




CONCLUSION OF LAW

There is no authority in the law which would permit the VA to 
grant the appellant's request for accrued compensation 
benefits for a period in excess of one year prior to the 
veteran's last date of entitlement.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 2, 1988, the veteran claimed service connection for 
multiple myeloma as a result of exposure to Agent Orange.  By 
rating action dated in November 1988, entitlement to service 
connection for multiple myeloma as a result of exposure to 
Agent Orange was denied because multiple myeloma had not yet 
been established as related to herbicide exposure.

The veteran sought to reopen his claim in December 1990; 
however, a decision could not be made at that time pending 
the formulation of revised regulations concerning conditions 
that might be related to herbicide exposure.  The veteran 
died on February [redacted], 1994.

In March 1994, the appellant filed an Application For 
Dependency And Indemnity Compensation, Death Pension And 
Accrued Benefits By A Surviving Spouse Or Child (Including 
Death Compensation If Applicable) (VA Form 21-534).  

Multiple myeloma was subsequently included as a presumptive 
condition for which entitlement to service connection could 
be awarded pursuant to exposure to Agent Orange, effective as 
of June 9, 1994.  Accordingly, for the purpose of accrued 
benefits, by rating action dated in June 1994 the RO awarded 
service connection for multiple myeloma with hypertension and 
end stage renal failure, evaluated as 100 percent disabling 
from August 2, 1988, the date of the veteran's original 
claim.  Entitlement to accrued benefits was granted, with 
payment retroactive subject to the limitations of 38 U.S.C.A. 
§ 5121.  This established the effective date of entitlement 
to accrued benefits as one year prior to the date of death, 
that is, from February 23, 1993.  The appellant was notified 
of the RO's decision and of her appellate rights by letter 
dated July 1, 1994.  She did not appeal the issue of the 
effective date for payment of accrued benefits.

In March 2000, the appellant requested that she be awarded 
accrued benefits effective retroactively to the date of the 
veteran's diagnosis of multiple myeloma in 1984.  In support 
of her claim, she referred Nehmer v. U.S. Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), arguing 
that if benefits are awarded on readjudication of previously 
denied claims, the effective date of the award should relate 
back to the date of the claim which led to the voided 
decision.

Unfortunately, while service connection, retroactively, could 
have been established for multiple myeloma if the veteran had 
lived, once the veteran died the surviving spouse was only 
entitled to accrued benefits for the one year prior to death.  
The provisions of the Nehmer decision did not change the 
limitations on the payment of accrued benefits which is 
regulated under the provisions of a different section of the 
law.

When a veteran dies from service connected disability, 
Dependency and Indemnity Compensation (DIC) is paid to his 
surviving spouse, children or parents.  38 U.S.C.A. § 1310, 
1311 (West 2002).  The standards and criteria for determining 
whether or not a disability from which a veteran has died is 
service connected are the same standards and criteria 
employed for determining whether a disability is service 
connected generally, i.e., while the veteran is still alive.  
38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim 
for DIC are decided without regard to any prior disposition 
of those issues during the veteran's lifetime.  38 C.F.R. 
§ 20.1106 (2002).

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).

At the time the appellant filed her claim for accrued 
benefits, governing regulations provided that upon the death 
of a veteran, periodic monetary benefits to which he was 
entitled at death based on existing ratings or decisions or 
those benefits due, based on evidence in the file at the date 
of death, and unpaid for a period not to exceed one year 
prior to death may be paid to his spouse.  38 U.S.C.A. § 5121 
(West 1991); 38 C.F.R. § 3.1000(a)(1)(i) (1994).  Under 38 
U.S.C.A. § 5121(c), the only requirement imposed regarding a 
claim for accrued benefits is that the application must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121(c) (West 1991); see Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed.Cir. 1996) (noting that an accrued benefits claim 
is derivative of the veteran's claim).

In July 1997, VA amended the provisions of 38 C.F.R. 
§ 3.1000, effective October 9, 1996, enabling accrued 
benefits to be paid for periodic monetary benefits, to which 
a payee was entitled or due and unpaid at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, for a period not to exceed two 
years prior to the last date of entitlement, but this did not 
occur during the pendency of the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The June 1994 
rating decision had become final, because the appellant did 
not appeal.  See 38 C.F.R. §§ 20.200, 20.201 (2002).  Under 
38 C.F.R. § 3.114(a), an effective date for payment of 
accrued benefits prior to October 9, 1996, is not warranted.  
See 38 C.F.R. § 3.114 (2002) (Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.).

The appellant has received accrued benefits for the one year 
prior to the veteran's death.  She is not entitled to accrued 
benefits back to 1984, the year in which she asserts the 
veteran was first diagnosed with multiple myeloma, because 
the law in place at the time of her claim restricted payment 
of accrued benefits to the one year immediately prior to the 
last date of entitlement.  See 38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (1994).  The law and regulations 
set the amount of accrued benefits to which the appellant is 
entitled.  There is simply no legal basis to argue otherwise.  
Accordingly, entitlement to an effective date prior to 
February 23, 1993, for entitlement to payment of accrued 
benefits has no basis under the law.  In circumstances such 
as this, where the law is dispositive, the claim may be 
denied because of the absence of legal merit or the lack of 
entitlement under law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Lastly, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes on VA an 
obligation to inform the claimant of the evidence needed to 
substantiate and complete a claim as well as providing new 
notification provisions.  Under the circumstances of this 
case, the appellant's claim was submitted prior to the 
enactment of the VCAA.  However, appellant was notified of 
the of evidence and information necessary to substantiate her 
claim and the reason that her claim was denied by means of 
the discussion in the May 2000 rating decision and the July 
2002 statement of the case.  In this case, the essential 
facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Therefore, there is no prejudice to the appellant by 
the Board deciding the case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an effective date earlier than February [redacted], 
1993, for the payment of accrued benefits is denied. 



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

